        Case 1:20-cv-08150-ER Document 10 Filed 11/20/20 Page 1 of 1




Michael F. Fleming
Associate
+1.212.309.6207
michael.fleming@morganlewis.com



November 20, 2020                                        The request is GRANTED. Defendant must respond
                                                         to the Complaint by no later than December 24,
Via ECF                                                  2020. SO ORDERED.
The Honorable Edgardo Ramos
United States District Judge
United States District Court
                                                                                       11/20/2020
 For the Southern District of New York
40 Foley Square, Courtroom 619
New York, NY 10007

Re:      Angeles v. Peter Millar LLC, Case No. 1:20-cv-08150-ER
         Request to Extend Defendant’s Time to Respond to Complaint

Dear Judge Ramos:

We represent defendant Peter Millar LLC (“Defendant”) in the above-referenced action. Pursuant to
Rules I(A) and I(E) of Your Honor’s Individual Practices, we write with the consent of counsel for
plaintiff Jenisa Angeles (“Plaintiff”), respectfully to request that the Court extend Defendant’s time
to respond to the Complaint from November 25, 2020 to December 24, 2020. This is Defendant’s
second request for an extension of time to file a response to the Complaint. The Court granted
Defendant’s first request.

In support of this request, counsel for Defendant states that the parties have recently engaged in
discussions about a possible early resolution of this matter. If granted, this extension will permit
the parties to focus on those efforts, rather than on pleadings and litigation. If granted, this
extension will not affect any other dates schedule in this action.

We thank the Court in advance for its consideration of this request.

Respectfully submitted,
/s/ Michael F. Fleming
Michael F. Fleming

Attorney for Defendant

cc: All Counsel of Record (via ECF)




                                                   Morgan, Lewis & Bockius     LLP

                                                   101 Park Avenue
                                                   New York, NY 10178-0060             +1.212.309.6000
                                                   United States                       +1.212.309.6001
